DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 07/26/2021 has been entered.  Claims 1-30 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 17-19, and 28-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US 20110290851 A1) in view of Williams et al. (US 20120193398 A1).
Regarding claims 1-2, 10, 12, 20, and 23, Shelton, IV discloses an end effector (10/12) for stapling and cutting an anatomical structure (figs. 1-24), the end effector comprising:(a) an anvil (18), the anvil comprising; (i) a first anvil end, (ii) a second anvil end, (iii) an anvil face ([0209], figs. 1-2, 18-19, 23-24);
(ii) an anvil blade channel (42) defined by the anvil face, wherein the anvil blade channel is positioned to bisect the anvil face into a first half and a second half (21/23, [0232]); and (iii) a plurality of staple pockets (202) positioned on the anvil face; (b) a cartridge (300) having a first cartridge end, a second cartridge end, and a cartridge face defining a cartridge blade channel (310 [0225]), the cartridge being configured to retain a plurality of staples (staple-receiving channels 320a-320f), wherein each of the plurality of staples (222) comprises a first staple leg, a second staple leg, and a 
Shelton, IV fails to disclose actuating the end effector moves each of the plurality of staples form the open staple configuration to the closed staple configuration wherein a first portion of the first staple leg and a second portion of the second staple leg are bent relative to the crown such that the first portion of the first staple leg and the second portion of the second staple leg cross the midpoint of the crown.
Williams et al. teaches a stapler (10) with an effector (22/26/28); actuating the end effector that moves a plurality of staples (224b) form an open staple configuration to a closed staple configuration wherein a first portion of the first staple leg (236) and a second portion of the second staple leg (236) are bent relative to the crown (232) such that the first portion of the first staple leg and the second portion of the second staple leg cross the midpoint of the crown ([0057-0065], figs. 1 and 12-16).
Given the suggestion and teachings of Shelton, IV to have different leg lengths of staples, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the actuating the end effector moves each of the plurality of staples form the open staple configuration to the closed staple configuration wherein a first portion of the first staple leg and a second portion of the second staple leg are bent relative to the crown such that the first portion of the first staple leg and the second portion of the second staple leg cross the midpoint of the crown for improved tissue fastening as taught by Williams et al.
Regarding claims 3-6, 11, 13-16, 21-22, and 24-27, wherein the end effector has a first end and a second end, the end effector further comprising a staple driver ramp (400/410/420) operably configured to urge the plurality of staples from the cartridge towards the anvil face, wherein the staple driver ramp is movable from the second end of the end effector to the first end of the end effector such that the end effector is operably .

Claims 7-9, 17-19, and 28-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US 20110290851 A1) in view of Williams et al. (US 20120193398 A1) and further in view of Holsten et al. (US 20100108739 A1).
Regarding claims 7-9, 17-19, and 28-30, Shelton, IV teaches having different cup configurations/depths and radius and different diameter staples ([0013, 0257-0260, 0273-0274], figs. 45-49) but fails to disclose different open leg lengths wherein the first staple leg and the second staple 
Shelton, IV states:  the staple forming pockets in the anvil may have different depths [0013]… staples 222 may have different lengths or wire diameters to create different length formed staples, and/or the pockets 202 in the anvil 810 could have different depths to create different length formed staples. Also, the cumulative heights of the wedge band stacks could be different [0273]
Holsten et al. teaches having different open leg lengths (125a-125c) and different cup configurations ([0056-0094], figs. 2-15).
Holsten et al. states:  “Leg lengths of surgical fasteners 125c, 125b, and 125a increase in a direction moving from inner walls 616 towards outer walls 614. By providing surgical fasteners having increasing leg lengths along a plane that is orthogonal to inner walls 616, the completed (i.e. formed) surgical fasteners join increasing thicknesses of tissue without unduly traumatizing the joined layers of tissue” [0089].
In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.) and a desired range such as the different cup radius would have been obvious since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 





                                                                                                                                                                                                     
/ROBERT F LONG/Primary Examiner, Art Unit 3731